Citation Nr: 0830889	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  03-21 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Whether reduction of the veteran's disability compensation 
benefits to the 10 percent rate effective from June [redacted], 2001, 
due to incarceration is proper.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel 



INTRODUCTION

The veteran served on active duty from May 1969 to August 
1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2003 decision of the 
Department of Veterans (VA) Regional Office (RO) in 
Louisville, Kentucky.  That decision reduced the veteran's 
disability compensation benefits to 10 percent due to his 
incarceration.  The veteran appealed that decision to BVA, 
and the case was referred to the Board for appellate review.  
The Board remanded the case for further development in 
November 2005.  That development was completed, and the case 
has since been returned to the Board for appellate review.  



FINDINGS OF FACT

1.  The veteran has been granted a total disability 
evaluation based on individual unemployability due to 
service-connected disabilities (TDIU) effective from February 
1, 1998.  

2.  The veteran was incarcerated on April [redacted], 2001, for the 
conviction of a felony.



CONCLUSION OF LAW

The reduction of the veteran's disability compensation 
benefits to an amount equivalent to a 10 percent evaluation, 
effective from June [redacted], 2001, due to his incarceration for a 
felony conviction, was proper.  38 U.S.C.A. §§ 5107, 5313 
(West 2002); 38 C.F.R. §§ 3.103, 3.105, 3.665 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).

In this case, the Board observes that the record on appeal 
does not reflect that the appellant was notified as required 
by 38 U.S.C.A. § 5103A.  However, such notice is not required 
in this case.  As will be explained below, the Board finds 
that the law, and not the evidence, is dispositive in this 
case.  Where the law, and not the underlying facts or 
development of the facts, is dispositive in a matter, notice 
can have no effect on the appeal.  Manning v. Principi, 16 
Vet. App. 534 (2002); Smith v. Gober, 14 Vet. App. 227 (2002) 
(VCAA has no effect on appeal limited to interpretation of 
law); Dela Cruz v. Principi, 15 Vet. App. 143 (2002) (VCAA 
not applicable where law, not factual evidence, is 
dispositive).

In addition, an opinion from the VA General Counsel held that 
the VA is required neither to provide notice of the 
information and evidence necessary to substantiate a claim 
nor to develop evidence to substantiate a claim where that 
claim cannot be substantiated because there is no legal basis 
for the claim or because the undisputed facts render the 
claimant ineligible for the claimed benefit.  See VAOPGCPREC 
5-2004 (June 23, 2004).  The Board also notes that where 
there is an error in the notice, or as in this case an 
absence of notice, there is no prejudice to a claimant as a 
result of the error if the benefit sought could not possibly 
have been awarded as a matter of law.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F. 3d. 1328 (2006).  Therefore, 
the Board finds that no further action is necessary because 
it is the law, and not the evidence, that is dispositive in 
this case.


Law and Analysis

Any person who is incarcerated in a Federal, state, or local 
penal institution in excess of 60 days for conviction of a 
felony will not be paid compensation in excess of the amount 
specified in 38 C.F.R. § 3.665(d), beginning on the 61st day 
of incarceration.  38 U.S.C.A. § 5113; 38 C.F.R. § 3.665(a).  
In the case of a veteran with a service-connected disability 
rated at 20 percent or more, the veteran shall not be paid an 
amount that exceeds the rate under 38 U.S.C.A. § 1114(a), 
which is at the rate of 10 percent. 38 C.F.R. § 3.665(d).

For purposes of this section, a felony is any offense 
punishable by death or imprisonment for a term exceeding one 
year, unless specifically categorized as a misdemeanor under 
the law of the prosecuting jurisdiction.  38 C.F.R. 
§ 3.665(b).

VA will inform a person whose benefits are subject to this 
reduction of the rights of the person's dependents to an 
apportionment while the person is incarcerated and the 
conditions under which payments may be resumed upon release 
from incarceration.  38 C.F.R. § 3.665(a).

Section 3.655 of VA regulations was amended effective June 
10, 2003.  It was stipulated that in accordance with 
statutory provisions, amendments would be applied 
retroactively, with amendment to 38 C.F.R. § 3.665(c) being 
applicable April 1, 2002.  See 68 Fed. Reg. 34,542 (June 10, 
2003).  

In this case, the veteran has been granted a total disability 
evaluation based on individual unemployability due to 
service-connected disabilities (TDIU) effective from February 
1, 1998.  The evidence of record includes information 
provided by the Big Sandy Regional Detention Center showing 
that the veteran was convicted of committing a felony offense 
for which he was incarcerated on April [redacted], 2001.

The RO sent the veteran a letter in November 2002 notifying 
him that veterans who are incarcerated due to a felony 
conviction may not be paid the full rate of compensation 
pursuant to 38 U.S.C.A. § 3113; 38 C.F.R. § 3.665.  The RO 
indicated that it was proposing to reduce his benefits to the 
10 percent rate and that his benefit payments would be 
reduced from $2378.00 to $101.00 effective from June [redacted], 
2001.  It was also noted that the reduced benefits would end 
on the date he is released.  The November 2002 letter further 
advised the veteran that the adjustment would result in an 
overpayment and explained that his dependents may be entitled 
to an apportionment of his benefits while he was 
incarcerated.  In addition, the November 2002 letter stated 
that the veteran's payments would continue at the present 
rate for 60 days following the date of the notice, which 
would allow him time to submit evidence showing why the RO 
should not take the proposed action.  He was also informed 
that he could request a personal hearing.  

The RO subsequently issued a decision in March 2003 reducing 
the veteran's compensation effective from June [redacted], 2001.  The 
veteran appealed that decision, and in November 2007, the RO 
issued another decision adjusting the effective date to June 
[redacted], 2001.  It was also noted that a portion of his benefits 
were being withheld for apportionments to his children.  
Nevertheless, the veteran continued his appeal.  

Based on the foregoing, it is clear that the veteran was 
incarcerated in a Federal, State, or local penal institution 
for a felony committed beginning on April [redacted], 2001.  The 61st 
day of his incarceration was June [redacted], 2001.  Accordingly, the 
veteran's reduction in benefits effective from June [redacted], 2001, 
was proper.

The veteran does not dispute that he was incarcerated for a 
felony.  In addition, he has not contended, nor does the 
evidence show, that the conviction has been overturned.  
Instead, the veteran essentially asserts that 38 C.F.R. § 
3.665 is unfair and causes him hardship.  The Board has 
considered the veteran's assertions in support of his claim; 
however, the question is whether VA disability compensation 
payments should be paid in full when a veteran is in prison 
for a criminal conviction due to commission of a felony.  The 
law is dispositive in this matter, and the Board is bound in 
its decisions by the statutes enacted by the Congress of the 
United States and VA regulations issued to implement those 
laws.  See 38 U.S.C.A. § 7104(c). See, generally, Owings v. 
Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. Derwinski, 
3 Vet. App. 171, 172 (1992) (the Board must apply "the law 
as it exists . . . .").

Accordingly, the requirements for the reduction of the 
veteran's disability compensation payments due to 
incarceration have been met, and the veteran's claim must be 
denied.  See 38 C.F.R. § 3.665.  As the disposition of this 
claim is based on the law, and not the facts of the case, the 
claim must be denied based on a lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Reduction of the veteran's disability compensation benefits 
to 10 percent effective from June [redacted], 2001, due to his 
incarceration was proper.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


